Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 was filed after the mailing date of the 10/02/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1 with reference to the Kim ‘771 reference, Applicant argues;
[To illustrate the features described in claim 1, as amended, Applicant draws the Office's attention to Fig. 2 of the application as-filed, which is reproduced below with annotations. A surface facing towards the display screen is circled in the following figure, and a direction perpendicular to the thickness direction is indicated by an arrow. As can be seen upon reviewing the figure, a projection of a part of the display screen along the direction perpendicular to the thickness direction locates on the surface of the metal frame facing towards the display screen.
This feature is not disclosed by Kim '771. Turning to Fig. 5 of Kim '771 as an example (reproduced below with annotations), the metal frame and the display screen are separated by element 560, a direction perpendicular to the thickness direction is indicated by an arrow, and 
Therefore, Kim '771 neither discloses nor suggests that a projection of a part of the display screen along a direction perpendicular to a thickness direction of the display screen is on a surface of the metal frame facing towards the display screen].

The Examiner respectfully disagrees;
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., As such, a projection of the display screen (regardless of whether the entire display screen or a part of the display screen is referred to) along the direction perpendicular to the thickness direction can NEVER locate anywhere on the circled region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Kim ‘771, in figure 5 below, discloses wherein a projection of a part of the display screen (see the projection of 120/130 as shown below) along a direction perpendicular to a thickness direction of the display screen (see the direction from right to left as shown below) is on a surface of the metal frame facing towards the display screen (is on a surface of 
Moreover, the claimed language does not require to have a projection of a part of the display screen along a direction perpendicular to a thickness direction of the display screen located directly on the metal frame. However, the claimed language recites to have these limitations on a surface of the metal frame. In this case, the Examiner interprets as a non-direct connection. Thus, at least part of 120/130 and the projection in the direction from right to left is on a surface of 170 at least partially and especially when viewed from corner to corner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0302771, hereby referred as Kim) in view of Gibbs et al. (US 8712233, hereby referred as Gibbs).
Regarding claim 1,
Kim discloses;
An electronic device with advanced antenna, comprising (figure 5, device 500): 
a display screen (elements 120/130); 

a connecting component disposed between the side edge of the display screen and a top end of the metal frame, wherein the connecting component comprises insulating material (connecting component 560), wherein the connecting component comprises insulating material (see paragraph [0065]); 
wherein a projection of a part of the display screen along a direction perpendicular to a thickness direction of the display screen is on a surface of the metal frame facing towards the display screen (see figure 5 below. the projection and the direction which is perpendicular to the thickness direction is on the metal frame and facing the display when viewed from the direction as shown below). 

Kim does not explicitly disclose;
Wherein a height of the part of the display screen is smaller than a thickness of the display screen.

However, Gibbs teaches;
Wherein a height of the part of the display screen is smaller than a thickness of the display screen (see figure 5A, the height of element 42 is smaller than thickness of 14CG).



Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a height of the part of the display screen is smaller than a thickness of the display screen in order to provide improved techniques for mounting components within electronic devices, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image1.png
    721
    754
    media_image1.png
    Greyscale

Regarding claim 2,
Kim discloses (figure 5);
A cover plate (element 110) covering the display screen (elements 120/130); wherein a size of the cover plate is larger than a size of the display screen (110 is larger than 120/130 because 110 covering the extra portions adjacent to the protrusion portion of 560), and the connecting component is embedded between the cover plate and the metal frame (connecting component 560 between 110 and 170).

Regarding claim 3,
Kim discloses (figure 5);
Wherein a top portion of the connecting component comprises a fitting portion and a protrusion portion; the fitting portion is clung to the cover plate; the protrusion portion extends from a fringe of the fitting portion to a side edge of the cover plate, and covers the side edge of the cover plate (see element 560 which has a protrusion portion and fitting portion for placing 110 as shown in the figure); and
a height from the fitting portion to a bottom portion of the connecting component is larger than a preset height (the height of element 560 with the protrusion section on the top is larger than the height of side edge as shown above because the height of the side edge is deemed as a preset height).

Kim may not disclose;


However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the preset height satisfies that an influence of the display screen to the metal frame configured as the antenna radiator to be less than 1/8 of a maximal radiation power of the antenna to provide an electronic device which minimizes the interference incurred by the antenna to have a good antenna performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4,
Kim discloses (figure 5);
Wherein the display screen comprises a display panel and a touch-control panel covering the display panel (display panel 130 and touch panel 120); and the connecting component covers a side edge of the touch-control panel and at least a portion of a side edge of the display panel (element 560 covers side edge of 120 and 130).

Regarding claim 5,
Kim discloses (figure 5);


Regarding claim 6,
Kim discloses;
Wherein the metal frame comprises at least one spacing portion, the at least one spacing portion divides the metal frame into at least one independent frame-body, and the at least one independent frame-body is configured as an independent antenna radiator (see figure 3A, spacing portion 371c and metal frame 371 -372-373 which function as radiating element).

Regarding claim 7,
Kim discloses (figure 3A);
Wherein each of the at least one independent frame-body is used as the independent antenna radiator (at least one of elements 371 -372-373); and four side edges of the display screen are spaced apart from the metal frame (side edges of 130 and the gap with 371 -372-373).

Regarding claim 12,
Kim discloses;
An electronic device, comprising (figure 5, device 500): 
a display screen (elements 120/130); 
a metal frame surrounding a first portion of a side edge of the display screen and spaced apart from the side edge of the display screen, wherein at least a portion of the metal frame is configured as antenna radiator (antenna radiator/metal frame 170 and a side edge of 120/130. Furthermore, metal frame 170 surrounding a first portion of side edge of element 130 because the word surrounding is deemed as at least partially surrounding), 
a projection of a part of the display screen along a direction perpendicular to a thickness direction of the display screen is on a surface of the metal frame facing towards the display screen (see figure 5 above. the projection and the direction which is perpendicular to the thickness direction is on the metal frame and facing the display when viewed from the direction as shown below), and 
a connecting component surrounding and clung to the side edge of the display screen, wherein the connecting component comprises insulating material (connecting component 560), wherein the connecting component comprises insulating material (see paragraph [0065]); 
wherein the connecting component abuts a top end of the metal frame such that a second portion of the side edge of the display screen clung to the connecting component does not face the metal frame (connecting component 560 abuts top 

Kim does not explicitly disclose;
A height of the part of the display screen is smaller than a thickness of the display screen.

However, Gibbs teaches;
A height of the part of the display screen is smaller than a thickness of the display screen (see figure 5A, the height of element 42 is smaller than thickness of 14CG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a height of the part of the display screen is smaller than a thickness of the display screen, as taught by Gibbs, in to Kim in order to provide improved techniques for mounting components within electronic devices.

Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a height of the part of the display screen is smaller than a thickness of the display screen in order to provide improved techniques for mounting components within electronic devices, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13,
Kim discloses (figure 5);
Wherein the display screen comprises a display panel and a touch-control panel covering the display panel (display panel 130 and touch panel 120); and the connecting component covers a side edge of the touch-control panel and at least a portion of a side edge of the display panel (element 560 covers side edge of 120 and 130).

Regarding claim 19,
Kim discloses (figure 5);
A cover plate (element 110) covering the display screen (elements 120/130); wherein a portion of the connecting component (portion of 560 in the top section area) extends to and covers a side edge of the cover plate (see the area which has a protrusion section from 560 and element 110 is placed and attached there).

Regarding claim 20,
Kim discloses (figure 5);
A support frame supporting the display screen (support frame 180 which is supporting all the elements above it as shown in the figure and including display screen 120/130); wherein the support frame comprises insulating material and is clung to the metal frame (element 180 is dielectric and clung to 170).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0302771, hereby referred as Kim) in view of Gibbs et al. (US  as applied to claim 6 above, and further in view of Kim et al. (US 2017/0142241).
Regarding claim 8,
Kim, as modified, does not disclose;
Wherein a number of the at least one spacing portion is four such that the metal frame is divided into four independent frame bodies; and two of the four independent frame-bodies located at two opposite first side edges are configured as antenna radiators, and the other two of the four independent frame-bodies located at two opposite second side edges are not used as antenna radiators.
However, Kim et al. teaches (figure 3C);
Wherein a number of the at least one spacing portion is four such that the metal frame is divided into four independent frame bodies (spacing portions 331 -332-333-334 which divided the metal frame to four independent frame bodies 321 -322-323-324); and two of the four independent frame-bodies located at two opposite first side edges are configured as antenna radiators (the lower portion of the device which has the metal frame 321 as an antenna with the direct feeding and metal frames 323a and 324a), and the other two of the four independent frame-bodies located at two opposite second side edges are not used as antenna radiators (the upper portion of the device which has the metal frame without direct feeding such as 322 and 323b and 324b).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a number of the at least one spacing portion is four such that the metal frame is divided into four independent frame 

Regarding claim 9,
Kim discloses;
Wherein each of the two independent frame-bodies configured as antenna radiators is spaced apart from a respective side edge of the display screen by a first preset distance (figure 3A, each of the frame bodies 371 -372-373 configured as antenna and spaced a part from edge of display screen 130 a first distance).

Kim, as modified, does not disclose;
Wherein each of the two independent frame-bodies not used as antenna radiators is spaced apart from a respective side edge of the display screen by a second preset distance; and the second preset distance is smaller than the first present distance.

However, Kim et al. teaches (figures 3B and 3C);
Wherein each of the two independent frame-bodies configured as antenna radiators is spaced apart from a respective side edge of the display screen by a first preset distance (the frame bodies in the lower portion of the device and the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the two independent frame-bodies not used as antenna radiators is spaced apart from a respective side edge of the display screen by a second preset distance; and the second preset distance is at a predetermined distance with the first present distance, as taught by Kim et al., into Kim as modified in order to provide an improved antenna device by improving radiation performance of the antenna.

Kim and Kim et al. as modified may not explicitly teach that the second preset distance is smaller than the first present distance. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a teaching that the second preset distance is smaller than the first present distance in order to provide an antenna device with better overall performance such as having bandwidth and radiation efficiency, since it has been held that discovering an .

Claims 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0302771, hereby referred as Kim) in view of Gibbs et al. (US 8712233, hereby referred as Gibbs) as applied to claims 6 and 12 above, and further in view of Gu Liang et al. (WO 2017156900, hereby referred as Liang).
Regarding claim 10,
Kim, as modified, does not disclose;
Wherein the spacing portion comprises at least two micro-seams and a metal strip disposed between two adjacent ones of the at least two micro-seams, and the at least two micro-seams are filled with signal shielding material.

However, Liang teaches;
Wherein the spacing portion comprises at least two micro-seams and a metal strip disposed between two adjacent ones of the at least two micro-seams, and the at least two micro-seams are filled with signal shielding material (figures 3 and 4, each space between the frame sections comprises plurality of 113 and plurality of 114).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the spacing 

Regarding claim 11,
Kim, as modified, does not disclose;
Wherein a width of the spacing portion is 1.5 mm, 5.0 mm or ranges from 1.5 mm to 5.0 mm; a width of each of the at least two micro-seams is 0.05 mm, 0.3 mm or ranges from 0.05 mm to 0.3 mm; and a width of the metal strip is 0.1 mm, 0.5 mm or ranges from 0.1 mm to 0.5mm.

However, Liang teaches;
Wherein a width of the spacing portion is 1.5 mm, 5.0 mm or ranges from 1.5 mm to 5.0 mm; a width of each of the at least two micro-seams is 0.05 mm, 0.3 mm or ranges from 0.05 mm to 0.3 mm; and a width of the metal strip is 0.1 mm, 0.5 mm or ranges from 0.1 mm to 0.5mm (see paragraph [0067], for teaching the width of spacing 14 and elements 113 and 114).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a width of the spacing portion is 1.5 mm, 5.0 mm or ranges from 1.5 mm to 5.0 mm; a width of each of the at least two microseams is 0.05 mm, 0.3 mm or ranges from 0.05 mm to 0.3 mm; and a 

Regarding claim 14,
Kim, as modified, does not disclose;
A plurality of radio frequency (RF) circuits, wherein the metal frame is divided into a plurality of frame-bodies by a plurality of micro-seam bands; and at least one of the plurality of frame-bodies is electrically connected with one of the plurality of RF circuits.

However, Liang teaches (figure 3);
A plurality of radio frequency (RF) circuits (circuits 15 and 16), wherein the metal frame is divided into a plurality of frame-bodies by a plurality of micro-seam bands (see the figure which shows that the metal frame divided to several portions by four elements 12); and at least one of the plurality of frame-bodies is electrically connected with one of the plurality of RF circuits (111 is connected to 15).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of radio frequency (RF) circuits, wherein the metal frame is divided into a plurality of frame-bodies by a plurality of micro-seam bands; and at least one of the plurality of frame-bodies is electrically 
Regarding claim 15,
Kim, as modified, does not disclose;
Wherein a first group of the plurality of frame-bodies are coupled with at least one of the plurality of RF circuits, and a second group of the plurality of frame-bodies are not coupled with the plurality of RF circuits; and a distance between each of the first group of the plurality of frame-bodies and the display screen is larger than a distance between each of the second group of the plurality of frame-bodies and the display screen.

However, Liang teaches (figure 3);
Wherein a first group of the plurality of frame-bodies are coupled with at least one of the plurality of RF circuits (the plurality of frame bodies on the top section of the device is coupled to at least circuit 15), and a second group of the plurality of frame-bodies are not coupled with the plurality of RF circuits (the plurality of frame bodies on the bottom section of the device is not coupled to at least circuit 15); and a distance between each of the first group of the plurality of frame-bodies and the display screen is larger than a distance between each of the second group of the plurality of frame-bodies and the display screen (distance of metal frame in the top section and a 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a first group of the plurality of frame-bodies are coupled with at least one of the plurality of RF circuits, and a second group of the plurality of frame-bodies are not coupled with the plurality of RF circuits; and a distance between each of the first group of the plurality of frame-bodies and the display screen is larger than a distance between each of the second group of the plurality of frame-bodies and the display screen, as taught by Liang, into Kim as modified in order to increase radiation efficiency of the antenna.

Regarding claim 16,
Kim, as modified, does not disclose;
Wherein each of the plurality of frame-bodies is electrically connected with one of the plurality of RF circuits, and is spaced apart from the display screen.

However, Liang teaches (figure 6);
Wherein each of the plurality of frame-bodies is electrically connected with one of the plurality of RF circuits (each of the metal frame section is connected to one of RF circuits such as 121 -124), and is spaced apart from the display screen (the space between the frame and display screen of device 400).



Regarding claim 17,
Kim, as modified, does not disclose;
Wherein each of the plurality of micro-seam bands comprises at least two microseams and a metal strip disposed between the at least two micro-seams, and the at least two microseams are filled with signal shielding material.

However, Liang teaches (figures 3-4);
Wherein each of the plurality of micro-seam bands comprises at least two microseams and a metal strip disposed between the at least two micro-seams, and the at least two microseams are filled with signal shielding material (see the figure which shows that the metal frame divided to several portions by four elements 12 which comprises a plurality of 114 and 113 as shown in figure 4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the plurality of microseam bands comprises at least two micro-seams and a metal strip disposed between the at least two micro-seams, and the at least two micro-seams are 

Regarding claim 18,
Kim, as modified, does not disclose;
Wherein a width of each of the plurality of micro-scam bands ranges from 1,5mm to 5.0 mm; a width of each of the at least two micro-seams ranges from 0.05 mm to 0.3 mm; and a width of the metal strip ranges from 0.1 mm to 0.5mm.

However, Liang teaches;
Wherein a width of each of the plurality of micro-scam bands ranges from 1,5mm to 5.0 mm; a width of each of the at least two micro-seams ranges from 0.05 mm to 0.3 mm; and a width of the metal strip ranges from 0.1 mm to 0.5mm (see paragraph [0067], for teaching the width of spacing 14 and elements 113 and 114).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a width of each of the plurality of micro-scam bands ranges from 1,5mm to 5.0 mm; a width of each of the at least two microseams ranges from 0.05 mm to 0.3 mm; and a width of the metal strip ranges from 0.1 mm to 0.5mm, as taught by Liang, into Kim as modified in order to increase radiation efficiency of the antenna.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845